Citation Nr: 0910670	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frost 
bite, bilateral ears.

4.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of service connection for a bilateral foot 
condition and service connection for residuals of frost bite, 
bilateral ear, are addressed in the remand portion below and 
are hereby remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of bilateral hearing loss.

2.  The medical evidence of record does not show a current 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in February 2005, advised the appellant of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the appellant was 
not provided with timely notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's claims for service 
connection.  Any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the appellant's claims for service connection for 
bilateral hearing loss and tinnitus, there exists no evidence 
of record substantiating incurrence of these conditions 
during active service.  Therefore, no medical examination is 
required as to these issues.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, in the case 
of sensorineural hearing loss, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the appellant served on active duty from March 
1962 to January 1964.  As noted on his Form DD 214, the 
appellant served as an Air Policeman and a Warehousing 
Specialist.

The appellant's entrance examination, dated in March 1962, 
did not include an audiological evaluation.  This examination 
did, however, include whispered and spoken voice testing on 
each of which the appellant scored 15/15, bilaterally.


In March 1963, the appellant underwent audiological testing, 
which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
35 (45)
25 (35)
15 (25)
5 (10)
LEFT
5 (20)
20 (30)
5 (15)
10 (20)
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).

As noted on the resulting report, between 24 and 47 hours 
before the examination, the appellant was exposed to 8 or 
more hours of noise, including noise associated with light 
arms fire.  The report also noted that the appellant seldom 
or never wore hearing protection.  Speech recognition testing 
was not administered.  No diagnosis of bilateral hearing loss 
was provided, nor did it appear from the report that the 
appellant complained of or was treated for tinnitus.

Upon his discharge from active service, audiological testing 
in January 1964 revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)

Whispered voice testing was also accomplished during this 
examination on which the appellant scored 15/15, bilaterally.  
Speech recognition testing was not administered on this 
occasion.  Diagnoses of either bilateral hearing loss or 
tinnitus were not made.

In May 2005, the appellant underwent a VA examination to 
determine the presence, severity, and etiology of any then 
current bilateral hearing loss and/or tinnitus.  As found by 
the examiner, the appellant could carry on a conversation 
without difficulty and understood the testing instructions 
well, but presented with a 60-100 decibel loss on admitted 
puretone thresholds, and speech recognition thresholds that 
were in the 20-25 decibel range.  As such, the examiner found 
that the appellant's puretone threshold averages were "in 
very poor agreement" with his speech-recognition threshold, 
leading to the conclusion that the appellant was not 
cooperating with testing procedures.  The testing was re-
administered, but the appellant continued the same behavior.  
Thus, the examiner deemed the appellant's statements to be 
unreliable.  No findings were reported and no diagnoses were 
provided.

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for either bilateral 
hearing loss or tinnitus.

The appellant's service treatment records revealed no 
complaints of or treatment for hearing loss or tinnitus 
during his active military service.  While the March 1963 
audiogram indicated impaired hearing, the audiological 
testing administered upon discharge demonstrated that any 
hearing impairment had resolved over the course of the 
appellant's remaining active service. 

Post-service records failed to document any complaints or 
diagnoses of hearing loss or tinnitus for more than forty 
years after his discharge from the service.  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his service treatment 
records must also be considered.  Id., see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002). 

In this case, the appellant's statements are competent 
evidence that he was exposed to loud noise during service.  
However, the appellant's contentions that he currently has 
bilateral hearing loss and tinnitus and that these conditions 
are related to his military service, as a layman, cannot be 
considered competent evidence of medical diagnosis or 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disabilities, a basis upon which to establish service 
connection for bilateral hearing loss and tinnitus has not 
been presented and the appeal must be denied.  

Thus, in the absence of competent medical evidence of current 
disabilities and evidence that these disabilities are related 
to the appellant's military service or were caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against his claims for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Herein, the appellant is seeking service connection for a 
bilateral foot disorder and residuals of frost bite to his 
ears.  

During the pendency of this appeal, the appellant reported 
that he had received treatment for these conditions since 
being discharged from active service.  The appellant stated 
that he received this treatment at the VA Medical Center 
(VAMC) in St. Louis, Missouri.  In the right margin of the 
February 2005 statement by the appellant, the RO noted that a 
search for treatment records at the St. Louis VAMC using the 
CAPRI database did not yield any results.  A review of the 
appellant's claims folder did not reveal other attempts to 
secure the appellant's treatment records.

38 C.F.R. § 3.159(c)(2) states that VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, while VA records are not in CAPRI, it has not been 
established that such records do not exist.  Specifically, it 
does not appear that the RO attempted to obtain the report by 
any means other than the CAPRI system, such as verifying 
where the appellant was treated and contacting the VA 
facility directly to inquire as to the existence of the 
records.  Moreover, it does not appear that the RO informed 
the appellant of its attempts to locate the clinical records, 
or requested additional information from him.

Under the circumstances, the Board finds that an additional 
effort should be made to obtain the records in question prior 
to a final adjudication of the appellant's claim. Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
another effort should be made to obtain such records, 


after requesting specific information from the appellant 
regarding his claimed treatment at the VA facility.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a bilateral foot disorder 
and residuals of frost bite, bilateral 
ears, since the appellant was discharged 
from active service.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claims, taking into 
consideration any new evidence and 
undertaking any needed development.  If 
any benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board.

No action is required by the appellant until he receives 
further notice; however, the 


appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


